Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 1 is objected to for “incubating the sample at in a buffering agent”. Correction is required. 
	Claim 1 recites “0,5”, “12,5”. This notation should be ‘0.5’ or ‘12.5’.
	Claim 2 is objected to for “11,5 to 12,5”. These notations require correction. 
	Claim 4, the notation “1,5” requires correction.
	Claim 15, “12,5”, “1,5”, “2,5” require correction.
	Claim 23, “12,5”, “0,5”, “2,5” require correction.
	Claim 24 “12,5”, “1,5”, “2,5” require correction.
	Claim 28 at b. “the prewarmed an extraction buffer MEB”. Correction is required. 
	Claim 28, at d. “the sample at for 5 to 15min”. correction is required.
	Claim 16, “10min and 180min” should be ’10 min. and 180 min.”.
	Claim 28, “15min” should be ’15 min.’.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-17, 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “incubating the sample at in a buffering reagent of pH 10-12,5”. It is not clear whether the buffer solution has a pH of 10 to 12.5 or the mixture of the buffer solution and the plant material is at that pH.  
Claims 2, 4, 7, 8 recite the limitation "the lysis buffer MEB" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites different buffering agents. However, it is not clear whether these are alternative buffering agents, or the buffering agent used is the combination of these. 
Claims 13 is limited to a viscosity agent. It is not clear whether claim 14, also limited to a viscosity agent, should depend on claim 13 or on claim 1. 
Claim 25 is misleading for being directed to a composition comprising tissue or membrane from an organism. However, claim 23 on which claim 25 depends is a composition encountered in the method of claim 1 that is limited to a plant material. 
Claim 29 recites “specifically binding to a potentially membrane-bound polypeptide”. However, claim 1 recites “the extraction of membrane-bound proteins”. Therefore, claim 29 appears to be contradicting claim 1 by introducing the word “potentially”. Clarification is required. 
Claim 30 - A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation “a desaturase or elongase”, and the claim also recites “a transgenic desaturase or elongase” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diosady et al. (US 2003/0060607, hereinafter R1).
R1 discloses a composition comprising defatted seed meal (comprising proteins), at pH 12.0, further comprising sodium chloride, detergent (SDS) (Fig. 7, Run 5). The extraction solution comprises an antioxidant e.g. sodium sulfite [0139]. Since the composition comprises proteins and proteins are known as buffering agents, the composition at run 4 anticipates claim 23. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17, 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Diosady et al. (US 2003/0060607, hereinafter R1) in view of Madduri et al. (Food and Chem. Toxicol. 50: 3776-3784 (2012), hereinafter R2) with Malick et al. (US 2009/0123910, hereinafter R3) as evidence.
Claim 1 is limited to a method for extracting membrane-bound proteins from a plant sample wherein a buffer at a pH 10-12.5 comprising a detergent and a reducing agent is used as the extracting agent. 
Claim 1 -R1 discloses a method for extracting proteins from defatted meals of Brassica seeds. (Title).
Claims 1, 2, 4, 10 - R1 discloses the extraction method wherein proteins are extracted at pH 12.0 for 30 min. The treatment solution comprises sodium chloride and a detergent (SDS). (Fig. 7, Run 5)
Claim 1 - R1 teaches of using sodium sulfite (reducing agent) to prevent oxidation of components. [0139]
Claims 17, 19-20 - R1 discloses the details of the process wherein hexane-defatted, prepressed canola meal is extracted. In the process, the residue resulting from the first extraction is reextracted with water comprising sodium sulfite. The washing liquids are combined with the first filtered extract. The extracted proteins are precipitated [0140].
R1 teaches that at a high pH e.g. 12, the binding of SDS (detergent) to canola proteins becomes much weaker. [0151]
 Claims 3, 16, 26 - R1 discloses that the temperature of the extracting solution is increased to between 40C to about 75C. The extraction is carried out for 10-180 minutes. [0017]
While R1 discloses the general extraction of proteins from defatted canola seeds, there is no explicit mention of membrane bound proteins.
Claim 30 - R2 discloses the extraction and purification of membrane bound desaturase from transgenic oil seed crops. (Title)
Claims 21, 22, 29, 30 - R2 discloses a process for extraction and purification of membrane-bound protein wherein a detergent or a combination of detergents ranging from 0.1-2% (v/v) is used. After purification of the desaturase, Western blot is used to confirm sample identity. (page 3777, 2.6. Membrane bound protein extraction and purification).
Therefore, the process of R1, comprising detergents, high pH extracting solution, reducing agent and salt, would have been expected to extract membrane-bound proteins from the defatted canola meal. 
Claim 27, 28 - It is noted that claim 27 is limited to process steps that are conventional steps in extraction and purification of proteins. For instance; weighing, grinding, cooling on dry ice, extracting and spinning (centrifugation) are all conventional processes in extraction and purification of proteins (enzymes). In extracting a membrane bound enzyme one has to grind the material to disrupt it for infiltration of the extraction buffer into the tissues. Centrifugation for separating the extracted protein from insoluble material is also a routine process in the art. 
Present claims 5, 7, 11, 12, 13, 14 are limited to reducing agents, buffers or viscosity modifying agents. While R1 or R2 may not disclose these agents, however, these agents are considered alternatives to the reducing agents, buffers or other agents disclosed by R1 and R1. Furthermore, buffers such as Tris, or Hepes or phosphate buffers are conventional buffers in extraction and purification of proteins (enzymes). A detergent such as SDS is another example of a conventional detergent. Therefore, a detergent such as LDS that is recited in claim 5 is only an alternative detergent. Among the reducing agents dithiotreitol (DTT) is also a common reducing agent; specifically when the target protein is sensitive to oxygen.  
As evidence, R3 discloses a process for extraction of proteins from cellular samples wherein an extraction pH of at least about 10.0 is used in the presence of a detergent. The extraction method is used in conjunction with methods for detecting target proteins (Abstract). R3 discloses the use of other buffering agents, detergents, DTT, and identity test procedures such as enzyme linked assays (ELISA). 
Therefore, the use of buffering agents, detergents, reducing agents, etc. as presently claimed would have been obvious over the teachings of R1-R2 and the evidentiary reference R3. The use of  different agents that are not disclosed by R1-R2 do not appear to bring about unexpected results regarding the extraction and purification of membrane-bound proteins. 
14.	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1-R2 by using other buffering agents, reducing agents, detergents, etc. as  known in the art of protein extraction and purification. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in extracting,  purifying and determining the identity of the purified protein. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791